UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 99-4491
FREDRICKA STANLEY,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
            Cameron McGowan Currie, District Judge.
                              (CR-99-6)

                      Submitted: April 13, 2001

                      Decided: April 11, 2002

   Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Henry Morris Anderson, Jr., ANDERSON LAW FIRM, P.A., Flor-
ence, South Carolina, for Appellant. Alfred William Walker Bethea,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. STANLEY
                              OPINION

PER CURIAM:

   Fredricka Stanley pled guilty to using and carrying a firearm in a
crime of violence, and aiding and abetting, 18 U.S.C.A. § 924(c)
(West 2000), 18 U.S.C. § 2 (1994), and was sentenced to a term of
ten years imprisonment. Stanley’s attorney has filed a brief pursuant
to Anders v. California, 386 U.S. 738 (1967), raising as a potentially
meritorious issue whether the district court complied with the provi-
sions of Rule 11 of the Federal Rules of Criminal Procedure. Stanley
has filed a pro se supplemental brief asserting that her guilty plea was
not voluntary. We affirm.

   We find, first, that the district court complied with the requirements
of Rule 11 except that the court incorrectly informed Stanley that she
could not receive more than a ten-year term of imprisonment. After
Stanley was sentenced, we held that the statutory maximum term for
a violation of § 924(c) is life imprisonment. United States v. Harri-
son, 272 F.3d 220, 225-26 (4th Cir. 2001).

   Under Rule 11(c)(1), before accepting a guilty plea, the district
court must inform the defendant of "the maximum possible penalty
provided by law." The district court did not inform Stanley that the
statutory maximum penalty was life imprisonment, and instead
informed her that she would receive no more than ten years. There-
fore, the district court failed to comply with this requirement. Because
Stanley did not move to withdraw her guilty plea in the district court,
we employ the plain error standard of review. United States v. Marti-
nez, 277 F.3d 517, 527 (4th Cir. 2002) (holding that forfeited error in
guilty plea hearing is reviewed for plain error); see also United States
v. Olano, 507 U.S. 725, 731-32 (1993) (unpreserved error will be
noticed only if defendant shows that (1) error occurred, (2) that was
plain, (3) that affected defendant’s substantial rights, and (4) error
seriously affects fairness, integrity, or public reputation of judicial
proceedings). In this case, an error occurred, and the error is plain.
Martinez, 277 F.3d at 532 (error is plain under Olano if settled law
of Supreme Court or this circuit establishes at time of appeal that
error occurred). However, the error did not affect Stanley’s substan-
                       UNITED STATES v. STANLEY                         3
tial rights because Stanley in fact received a sentence of ten years.*
An error that does not affect the outcome of the district court proceed-
ings does not affect the defendant’s substantial rights. Olano, 507
U.S. at 734. One of the firearms used in the robbery was a semiauto-
matic assault weapon and the district court properly imposed a ten-
year sentence under § 924(c)(1)(B)(i). Harrison, 272 F.3d at 226.
Therefore, we need not decide whether to exercise our discretion to
notice the error.

   In her pro se supplemental brief, Stanley states that she did not
know a bank robbery was taking place until it was over, and that she
was "railroaded" into entering a guilty plea. Our review of the record
discloses that Stanley told the district court at the Rule 11 hearing that
she did not know on the day of the robbery that her co-defendants
were about to rob a bank. However, Stanley then admitted that she
knew a robbery had been planned, and that she took part in it know-
ingly. On this record, Stanley has not shown that her plea was invol-
untary.

   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm the conviction and
sentence. This court requires that counsel inform his client, in writing,
of her right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                             AFFIRMED

   *Moreover, Stanley’s plea agreement did not set out a maximum pen-
alty for her offense and did not contain any stipulations concerning the
sentence.